Citation Nr: 0010658	
Decision Date: 04/21/00    Archive Date: 04/28/00

DOCKET NO.  98-18 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an effective date earlier than February 11, 
1997, for a total disability rating based upon individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran retired from military service in March 1984, 
after more than 22 years active service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating action which 
established an effective date for the award of TDIU from 
February 12, 1997.  [While this did not affect the actual 
initial payment date of TDIU benefits, the RO 
administratively moved the effective date for a TDIU up one 
day to February 11, 1997, in the October 1999 supplemental 
statement of the case.] 

In November 1997, the Board issued a decision dismissing four 
appellate issues perfected for appeal after the veteran had 
withdrawn his appeal of those issues in light of the fact 
that the RO had, pending Board review of those issues, 
granted a TDIU in an October 1997 rating action.  The 
introduction of that Board dismissal action erroneously 
stated that the RO had granted a TDIU effective from January 
27, 1992.  Clearly, upon review of past rating actions, this 
date was actually the effective date for the award of a 50 
percent evaluation of the veteran's service-connected 
residuals of a gunshot wound involving the right arm.  The 
October 1997 rating action clearly stated that the effective 
date for the grant of TDIU was February 12, 1997.  The fact 
that the Board noted an incorrect effective date for the 
award of a TDIU was in error and certainly creates no 
substantive right to such an effect date.

As will be discussed below, although the veteran was in 
receipt of a 70 percent combined evaluation effective from 
January 1992, he was fully employed until he retired on May 
1, 1995.  While the veteran and his representative have 
presented multiple arguments as bases for the award of 
earlier effective dates and have actually requested various 
different earlier effective dates, the veteran has 
essentially argued in the main that he is entitled to an 
effective date for the award of a TDIU from the time he 
departed his last full-time employment as a result of 
service-connected (and other) disability.  For the reasons 
provided below, the Board concurs.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been requested or obtained.

2.  The veteran retired from military service in March 1984 
and by a rating dated in August 1984 the RO established 
service connection for glomerulonephritis with hypertension, 
rated 30 percent disabling, residuals of gunshot wounds of 
the right arm, rated as 30 percent disabling; tinea 
versicolor, rated as 10 percent disabling, and scars rated as 
0 percent disabling, resulting in a combined rating of 60 
percent effective from April 1, 1984.

3.  By a rating dated in June 1993, the RO increased the 
rating for the gunshot wound residuals from 30 percent to 50 
percent.  The combined rating was increased to 70 percent 
from January 27, 1992.

4.  In a statement received on April 11, 1995, the veteran 
stated that his right arm condition had become much worse, 
making it impossible for him to continue his present duties 
at work.

5.  When examined on May 8, 1995, the veteran reported that 
he was unable to continue to work at his job because of right 
arm problems.

6.  By a rating dated in July 1997, service connection was 
established for residuals of fracture of the spinal processes 
of C5-6, rated as 10 percent disabling; the combined rating 
remained at 70 percent.

7.  In a substantive appeal dated in March 1996, the veteran 
indicated that he took an early retirement from the postal 
service on May 1, 1995, due to his service-connected 
disabilities; by a statement received on February 12, 1997, 
the veteran indicated that he was unemployable due to his 
service-connected disabilities.

8.  By a rating dated in October 1997, the RO noted that the 
veteran had last worked as a mail handler for the post office 
in April 1995 and granted entitlement to a total rating for 
compensation based upon unemployability due to service-
connected disabilities, effective from February 12, 1997.

9.  An informal claim for a TDIU rating is contained in a 
report of examination for disability evaluation purposes 
dated May 8, 1995, and from written statements submitted by 
the veteran within one year after he retired from gainful 
employment on May 1, 1995.

10.  It is "factually ascertainable" that the veteran's 
service-connected disabilities precluded substantially 
gainful employment as of his retirement on May 1, 1995.


CONCLUSION OF LAW

The criteria for an effective date for the award of a total 
rating based upon individual unemployability, effective to 
May 1, 1995, have been met.  38 U.S.C.A. §§ 5101, 5107, 5110 
(West 1991); 38 C.F.R. §§ 3.151, 3.155, 3.157, 3.400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim for an earlier effective date is well 
grounded because it is plausible.  All facts have been 
properly developed and no further assistance is necessary to 
comply with the duty to assist.

Law and Regulation:  A specific claim in the form prescribed 
by VA must be filed in order for benefits to be paid or 
furnished to any individual under the laws administered by 
VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151.  Generally 
such claims are initiated by a veteran's filing of an 
application for a specific benefit.  A claim or application 
is a formal or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit.  See 38 C.F.R. § 3.1(p). 

The VA administrative claims process recognizes formal and 
informal claims.  A formal claim is one that has been filed 
in the form prescribed by the Secretary.  Any communication 
or action, indicating an intent to apply for one or more 
benefits under the laws administered by VA, from a claimant 
may be considered an informal claim.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution."  38 C.F.R. § 3.155(a).  Also, 38 C.F.R. § 
3.157(b)(1) provides that an informal claim for benefits 
"will" be initiated by a report of examination or 
hospitalization for previously established service-connected 
disabilities.  38 C.F.R. § 3.157(b)(1).  See also Servello v. 
Derwinski, 3 Vet. App. 196, 200 (1992) (holding VA medical 
examination report constituted an informal claim for total 
disability based on individual unemployability).  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that if VA does not forward a formal application form to a 
claimant who has presented an informal claim under 
§ 3.155(a), the one-year period for filing a formal 
application is not triggered, and the "informal claim must be 
accepted as the application for purposes of establishing the 
effective date under 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 
3.400(o)(2).  Quarles v. Derwinski, 3 Vet. App. 129, 137 
(1992); see also Hamilton v. Brown, 4 Vet. App. 528, 544-45 
(1993) (en banc), aff'd, 39 F.3d 1574 (Fed. Cir. 1994); cf. 
Servello, supra. 

Once a claim is received, VA must review the claim, 
supporting documents, and oral testimony in a liberal manner 
to identify and adjudicate all reasonably raised claims.  See 
EF v. Derwinski, 1 Vet. App. 324, 326 (1991).  Additionally, 
VA is required to apply all relevant law in adjudicating the 
claim even though not raised by the appellant.  See Shockley 
v. West, 11 Vet. App. 208, 214 (1998) (citing EF v. 
Derwinski, supra); see also Collier v. Derwinski, 2 Vet. App. 
247, 251 (1992) (holding that although the appellant had not 
filed the specific form asking for individual 
unemployability, an informal claim was raised because he had 
continually stated he was unable to work due to his service-
connected mental disorder); Akles v. Derwinski, 1 Vet. App. 
118, 121 (holding that VA was obliged to infer a claim for 
special monthly compensation where it "may be applicable and 
the veteran does not place his eligibility at issue").  Where 
such a review "reasonably reveals that the claimant is 
seeking a particular benefit, VA is required to adjudicate 
the issue of the claimant's entitlement to such a benefit.  
Suttman v. Brown, 5 Vet. App. 127, 132 (1993); see generally 
Servello, 3 Vet. App. at 198-200 (discussing evidence that 
could show "a belief" by the veteran that he was entitled to 
TDIU). 

Pursuant to 38 C.F.R. § 4.16(a), a veteran who is unable to 
secure or follow a substantially gainful occupation because 
of service-connected disabilities and who has either one 
service-connected disability rated at least 60 percent or 
multiple service-connected disabilities yielding a combined 
rating of 70 percent (with at least one of those disabilities 
rated 40 percent or more) is eligible for a TDIU rating.  

Unless specifically provided otherwise, a claim for increase 
of compensation shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefor.  38 U.S.C.A. § 5110(a).  Section 
5110(b)(2) then specifically provides otherwise by stating as 
follows:  "The effective date of an award of increased 
compensation shall be the earliest date as of which it is 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date." 38 
U.S.C.A. § 5110(b)(2); see also 38 C.F.R. § 3.400(o)(1), (2) 
(effective date of award of increased rating is earliest date 
as of which it is factually ascertainable that an increase in 
disability had occurred if claim is received within 1 year 
from such date, otherwise, date of receipt of claim); Swanson 
v. West, 12 Vet. App. 442, 447 (1999); Hazan v. Gober, 10 
Vet. App. 511, 520 (1997).  

Accordingly, if an increase in disability is found to have 
occurred within one year prior to receipt of the claim, the 
increase is to be made effective as of the date that the 
increase was "factually ascertainable."  If the increase 
occurred more than one year prior to the date of receipt of 
the claim, the increase is effective the date of the claim.  
If the increase occurs after the date of the claim, the 
effective date of the increase is the date of actual increase 
shown.  38 U.S.C.A. § 5102(b)(2); Harper v. Brown, 10 Vet. 
App. 125 (1997); 38 C.F.R. § 3.400(o)(1)(2); VAOPGCPREC 12-98 
(1998).


Facts:  In this case, there is no need for a detailed 
clinical history commencing from service.  In June 1993, the 
RO issued a rating decision denying several claims for 
service connection and for increased evaluations but allowed 
an increased evaluation for the residuals of a gunshot wound 
involving the right arm from 30 to 50 percent effective from 
January 1992.  At that time, the veteran was then service 
connected for residuals of a gunshot wound with fracture of 
the radius and ulnar with right bone graft and radial nerve 
palsy considered severely disabling of the major arm with a 
50 percent evaluation.  That rating action also confirmed and 
continued the previously established 30 percent evaluation 
(from April 1984) for glomerulonephritis.  Also service 
connected at that time but with noncompensable evaluations 
were tinea versicolor and scars of multiple areas of the left 
posterior chest and left anterior chest.  That rating action 
collectively resulted in an increase of combined service-
connected disability to 70 percent effective from January 
1992.  However, the veteran is shown to have been gainfully 
employed with the US Postal Service from 1985 forward and he 
remained employed at the time of this rating action.  The 
veteran did not appeal this rating action.  

In April 1995, the veteran filed a claim requesting service 
connection for various orthopedic problems and said that his 
right arm injury had become much worse.  He also wrote that 
"these conditions are making it impossible for me to continue 
my present duties at work."

On May 8, 1995, the veteran was provided a "fee-basis" 
private examination at the request of VA on the basis of his 
new claim.  Under history, the physician recorded that the 
veteran had informed him that despite taking certain 
precautionary measures regarding overall disability, "he was 
unable to continue to work at his job and last month went on 
early retirement."  The diagnosis from examination was that 
the veteran had a traumatic gunshot wound to the right 
forearm and as a consequence had limited range of motion at 
the right wrist and mild weakness of the wrist and finger 
extensors with "a history of neck and back pain and headache 
related to numerous traumatic injuries in the past."

In August 1995, the RO issued a rating decision which denied 
all of the veteran's pending claims, three of which were for 
new service-connected disability and one of which was for an 
increase for his right wrist disorder.  The veteran 
thereafter disagreed and initiated an appeal.  In March 1996, 
the veteran submitted a substantive appeal to perfect the 
appeal on these four issues.  This appeal consisted of 
several typed pages of discussion regarding evidence and his 
arguments.  Contained within this written argument was the 
statement that "The 10 years I worked at the US Postal 
Service were difficult and strained and aggravated existing 
problems to the degree that I took an early retirement on May 
1, 1995."

On February 11, 1997, the veteran testified at a personal 
hearing at the RO.  During the hearing, he stated that his 
collective disabilities prevented him from doing his job in 
the Post Office.  However, that testimony indicated that the 
principal disability which prevented his work was a low back 
disorder which was not and has never been service connected.  
However, he also complained of other impairment from service-
connected disability as well.  The day following this hearing 
on February 12, 1997, the RO received a written statement 
from the veteran that requested service connection for a left 
hand injury, "and also Individual Unemployment" based on my 
service-connected disabilities.  This statement also said 
that "this claim is being made to establish a claim date...."

In a deferred rating decision dated September 24, 1997, the 
RO noted that the veteran met the criteria for individual 
unemployability and that a VA Form 21-8940, "Veteran's 
Application for Increased Compensation Based on 
Unemployability" should be sent to the veteran.

On October 3, 1997, the veteran's completed VA Form 21-8940 
was received.  On that form, he reported that he became too 
disabled to work in April 1995.  He also noted that he did 
not expect to receive disability retirement benefits.

Eleven days after the RO received the veteran's application 
for a total rating based on unemployability, that benefit was 
awarded by the RO in an October 1997 rating action.  That 
rating action also denied the veteran's claim for service 
connection for a left-hand injury.  This rating decision 
noted that it was now determined that the veteran was unable 
to secure or follow any occupation as a result of service-
connected disabilities.  There was no discussion as to 
whether and/or to what extent any particular service-
connected disability actually prevented the veteran from 
working nor was there any discussion regarding any recent or 
remote medical evidence and there was no discussion of any 
recent increase in service-connected disability justifying 
the award of a TDIU.  This rating action established the 
effective date for the award of TDIU effective to February 
1997.  

Having been granted the TDIU, the veteran withdrew pending 
appeals for an evaluation in excess of 50 percent for right 
arm disability, entitlement to a compensable rating for a 
scar, entitlement to a rating in excess of 10 percent for 
fracture of C5-C6, and entitlement to service connection for 
a low back disorder.  

The veteran subsequently disagreed with the effective date 
assigned and argued that he had in fact notified VA of his 
unemployability within one year of having stopped working.  
In his substantive appeal, the veteran argued that his March 
1996 VA Form 9 substantive appeal (with respect to other 
issues) constituted a claim for a TDIU.  In the March 1999 
hearing at the RO, the veteran argued that the effective date 
for a TDIU should be established at the time he actually left 
his last employment with the Post Office.  He also argued 
that it should at least be established effective from the 
time of March 1996.  At the conclusion of the hearing, the 
representative argued that the veteran's March 1996 
substantive appeal could be considered an informal claim for 
a TDIU.  Also at this hearing, the veteran explained that he 
was compelled to cease employment with the US Post Office due 
to physical disability.  However, he also explained that 
because such disability was viewed by the Postal authorities 
as having preexisted his employment there, he was apparently 
not entitled to a disability retirement, so he had to elect 
an early longevity style retirement at a reduced pension 
rate.


Analysis:  VA law and regulations clearly provide that a 
specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual under the laws administered by the Secretary.  
38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  There is no 
question that the veteran did not file a specific claim in 
the form prescribed by VA for the award of a TDIU rating 
until October 1997.  This is the date VA received his formal 
claim and, in fact, the RO granted a TDIU rating in response 
to this form the same month.  The RO assigned an effective 
date for the grant of the TDIU rating as of the date in 
February 1997 on which the veteran was considered to have 
filed an informal claim for this benefit.

The question then becomes whether any of the veteran's pre-
February 1997 written communications to VA, whether formal or 
informal, evidenced "a belief" by the veteran that he was 
entitled to total disability benefits by virtue of 
unemployability.  See 38 C.F.R. § 3.1(p).  The veteran is not 
required to mention "unemployability."  See Gleicher v. 
Derwinski, 2 Vet. App. 26, 27 (1991) (reversing Board 
decision denying individual unemployability benefits where 
appellant had requested that VA increase 70 percent 
disability rating to 100 percent but did not request 
specifically a total rating based on individual 
unemployability); Snow v. Derwinski, 1 Vet. App. 417 (1991) 
(remanding matter to the Board for consideration of 
individual unemployability claim where appellant had not 
raised it explicitly but had stated in submissions to VA that 
he believed he was 100 percent disabled and that last 
employer would not rehire him due to his service-connected 
disability). 

The RO concluded that the comments contained in the earlier 
March 1996 substantive appeal on other issues was inadequate 
because although the veteran notified VA therein that his 
work with the US Postal Service had aggravated his physical 
disabilities requiring him to take an early retirement in May 
1995, that statement did not sufficiently "identify the 
benefit sought."  Under the circumstances provided in this 
case, the Board disagrees.  Considering that the veteran was 
already in receipt of a 70 percent combined evaluation (thus 
meeting the schedular requirements for TDIU at 38 C.F.R. 
§ 4.16), and considering that at that time, the veteran was 
pressing an appeal for additional service-connected 
disability but also for increased evaluations including an 
increase in his single most disabling right arm disorder, the 
Board finds that these facts coupled with the veteran's 
statement that he was required by physical disability to stop 
working reasonably constituted a claim for TDIU and 
reasonably could be said to identify the benefit sought.  In 
this regard, the Board finds it irrelevant that the veteran 
actually took an early longevity retirement and not a 
disability retirement.  In fact, all evidence and argument on 
file indicates that the veteran stopped working because of 
physical disability and that is the relevant fact.  The 
technical type of retirement elected or taken is certainly 
not controlling.

However, the veteran's April 1995 statement initiating 
several new claims also stated that "these conditions are 
making it impossible for me to continue my present duties at 
work."  However, "these conditions" clearly included 
reference to disabilities which were both service connected 
and not service connected.  At that time, the veteran was 
claiming inability to work directly due to various 
disabilities which were not service connected at the time and 
have not become service connected since.  Additionally, the 
language in this statement does not and did not inform the RO 
that the veteran was no longer employed.  It simply indicated 
that disabilities, service connected and not service 
connected, were making it difficult or impossible for him to 
work.  This statement was inadequate to constitute an 
informal claim for a total rating based on unemployability 
due to service-connected disabilities because it did not 
evidence a belief by the veteran that he was entitled to a 
TDIU rating and it certainly did not identify that particular 
benefit.

However, on May 8, 1995, the veteran was provided a VA fee-
basis medical examination and that report clearly recorded 
that the veteran was unable to continue work at his job and 
that he had taken an early retirement as a result.  That 
examination report contained a detailed evaluation of the 
veteran's service-connected right arm disability and the 
veteran's description of its impact upon his ability to 
continue to work for the postal service.  The provisions of 
38 C.F.R. § 3.157 provide that a report of examination may be 
accepted as an informal claim for benefits including a claim 
for increase if the report relates to a disability which may 
establish entitlement.  The date of the examination may be 
accepted as the date of receipt of a claim (an informal 
claim) when such report relates to examination of a 
disability for which service connection has previously been 
established or when a claim specifying the benefit sought is 
received within one year from the date of such examination.  

The Board finds that the May 8, 1995, examination report 
constitutes an informal claim for a TDIU rating in accordance 
with the spirit and intent of 38 C.F.R. § 3.157.  This report 
contains the veteran's account of having been unable to 
continue physically performing his duties at work due to his 
service-connected right arm problems and having taken an 
early retirement.  Significantly, at this time the veteran's 
service-connected disabilities met the requirements for a 
TDIU rating pursuant to 38 C.F.R. § 4.16(a) and he was 
pursuing claims for increased evaluations for service-
connected disabilities.

As noted above, the effective date for the award of increased 
VA compensation can be established as of the date of receipt 
of claim or the date entitlement arose, whichever is later.  
Thus, the effective date can be no earlier than the date as 
of which it is "factually ascertainable" that an increase in 
disability had occurred, if a claim is received within one 
year from such date.  In Hazan v. Gober, 10 Vet. App. 511 
(1997), the Court specifically held that the Board was 
required to consider all evidence on file to determine the 
question presented in effective date appeals as to when an 
increase in disability was "ascertainable."  It is clear that 
the veteran was disabled from work at the time he left his 
last final employment with the US Post Office.  Based upon a 
review of the entire evidentiary record, the Board concludes 
that the veteran had to stop working due to service-connected 
disability.  This is supported by the fact that the October 
1997 rating action awarding TDIU simply concluded that the 
veteran was no longer able to work as a result of service-
connected disability.  Having made that conclusion in October 
1997, the Board can find no convincing clinical evidence on 
file which shows that this was not the case at the time he 
terminated employment in May 1995.

Thus, the Board has found that an informal claim for a TDIU 
rating exists in a report of medical examination dated May 8, 
1995.  As of the date the veteran retired from employment on 
May 1, 1995, his service-connected disabilities precluded 
substantially gainful employment.  Since the veteran actually 
retired only a matter of days prior to the receipt of the 
informal claim for TDIU, the effective date for the TDIU 
rating may properly be made effective as of his retirement 
from the postal service, that is, May 1, 1995.  As noted 
above, the Court has held that if VA does not forward a 
formal application form to a claimant who has presented an 
informal claim under § 3.155(a), the one-year period for 
filing a formal application is not triggered, and the 
"informal claim must be accepted as the application for 
purposes of establishing the effective date under 38 U.S.C.A. 
§ 5110(b)(2) and 38 C.F.R. § 3.400(o)(2).  See Quarles, 
Hamilton, Servello, all supra.


ORDER

An effective date of May 1, 1995, is granted for the award of 
a TDIU rating, subject to the law and regulation governing 
the payment of monetary benefits.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 
- 13 -

- 12 -


